

Exhibit 10.32
AMENDMENT NO. 1
Dated as of November 26, 2014
to
CREDIT AGREEMENT
Dated as of September 12, 2014
THIS AMENDMENT NO. 1 (“Amendment”) is made as of November 26, 2014 and shall,
upon satisfaction of the conditions precedent set forth in Section 2 below be
effective as of the date hereof (the “Amendment No. 1 Effective Date”) by and
among AmTrust Financial Services, Inc., a Delaware corporation (the “Borrower”),
the financial institutions listed on the signature pages hereof and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), under
that certain Credit Agreement dated as of September 12, 2014, by and among the
Borrower, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.
WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to make certain modifications to the Credit
Agreement;
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to Credit Agreement. Effective as of the Amendment No. 1 Effective
Date but subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Credit Agreement is hereby amended as follows:
(a)    The definition of “Permitted Call Spread Swap Agreements” appearing in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Permitted Call Spread Swap Agreements” means one or more Swap Agreements
pursuant to which the Borrower (a) acquires a call option requiring the
counterparty thereto to deliver to the Borrower shares of common stock of the
Borrower, the cash value of such shares or a combination thereof from time to
time upon exercise of such option, and/or (b) issues to the counterparty thereto
warrants to acquire common stock of the Borrower, in each case entered into by
the Borrower concurrently with the issuance of Permitted Convertible Notes;
provided that (i) the terms, conditions and covenants of each such Swap
Agreement shall be such as are typical and customary for Swap Agreements of such
type (as determined by the



--------------------------------------------------------------------------------



Board of Directors of the Borrower in good faith) and (ii) in the case of clause
(b) above, each such Swap Agreement, at the time of execution, would be
classified as an equity instrument in accordance with EITF 00-19, Accounting for
Derivative Financial Instruments Indexed to, and Potentially Settled in, a
Company’s Own Stock, or any successor thereto (including pursuant to the
Accounting Standards Codification), and the settlement of such Swap Agreement
does not require the Borrower to make any payment in cash or cash equivalents
that would disqualify such Swap Agreement from so being classified as an equity
instrument.
(b)    The definition of “Permitted Convertible Notes” appearing in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“Permitted Convertible Notes” means any unsecured notes issued by the Borrower
that are convertible into common stock of the Borrower, cash or any combination
thereof; provided that the Indebtedness thereunder satisfies the following
requirements: (i) both immediately prior to and after giving effect (including
pro forma effect) thereto, no Default or Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 367 days after the Maturity Date (it being understood that the
settlement of any early conversion or required repurchase following a
Fundamental Change (as defined in such notes) (i.e. prior to the stated maturity
date of the Indebtedness) of any Permitted Convertible Notes in accordance with
the terms thereof shall not be considered a maturity, scheduled amortization or
other scheduled payment of principal prior to the date that is 367 days after
the Maturity Date), (iii) such Indebtedness is not guaranteed by any Subsidiary
of the Borrower and (iv) the aggregate principal amount of Indebtedness
permitted to be issued or incurred under this definition shall not exceed
$200,000,000 at any time outstanding.
2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent.
3.    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as amended hereby constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)    As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct as of the date hereof.
4.    Reference to and Effect on the Credit Agreement.



2

--------------------------------------------------------------------------------



(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)    Except with respect to the subject matter hereof and as set forth herein,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement, the
Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.
(d)    This Amendment shall be a Loan Document.
5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
[Signature Pages Follow]



3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


AMTRUST FINANCIAL SERVICES, INC.,
as the Borrower




By: /s/ Harry Schlachter                
Name: Harry Schlachter
Title: SVP of Finance







Signature Page to Amendment No. 1 to
Credit Agreement dated as of September 12, 2014
AmTrust Financial Services, Inc.

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as Issuing Bank and as Administrative Agent




By: /s/ Hector J. Varona                
Name: Hector J. Varona
Title: Vice President




KEYBANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ James Cribbet                
Name: James Cribbet
Title: Senior Vice President




SUNTRUST BANK,
as a Lender




By: /s/ Paula Mueller                
Name: Paula Mueller
Title: Director




LLOYDS BANK PLC,
as a Lender




By: /s/ Stephen Giacolone            
Name: Stephen Giacolone
Title: Assistant Vice President – G011


By: /s/ Daven Popat                
Name: Daven Popat
Title: Senior Vice President – P003







Signature Page to Amendment No. 1 to
Credit Agreement dated as of September 12, 2014
AmTrust Financial Services, Inc.